Citation Nr: 1742027	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  05-18 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a herniated disc, lumbar spine, claimed as a lower back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1972 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and a September 2013 rating decision by the VARO in Roanoke, Virginia.  Subsequent to the March 2008 rating decision, the claim was transferred to the Roanoke, Virginia RO. 

In November 2016, the Board requested expert medical opinions through the Veterans Health Administration (VHA).  The opinions were obtained and the Veteran was provided with copies in March 2017.  He provided a statement in response to the opinions. 


FINDINGS OF FACT

1.  The Veteran's current bilateral sensorineural hearing loss was initially identified in active service.

2.  The Veteran's current low back disability was caused by injury during active military service. 



CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Hearing Loss and Lower Back Disorder

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis and organic diseases of the nervous system, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, including organic diseases of the nervous system, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  Sensorineural hearing loss may be considered an organic disease of the nervous system for the purposes of 38 C.F.R. § 3.309(a). 


Analysis

A.  Hearing Loss

The Veteran contends that his duties during service included working on the flight line and that the frequent proximity to loud aircraft resulted in damage to his hearing that has manifested as a hearing loss disability. 

At separation from service, the Veteran underwent an audiological examination.  That examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
0
30
LEFT
20
10
0
10
30

The threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some level of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The audiological examination at separation, therefore, showed some level of hearing loss at the 4000 Hertz frequency, but it did not show a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016). 

Subsequent to service, the Veteran's medical records are silent for complaints of hearing loss, aside from an October 2010 audiology note that reports mild to moderate sensorineural hearing loss but does not cite specific findings.  

At an October 2012 physical examination at VA, the Veteran denied any current hearing loss. 

The Veteran has a current hearing loss disability.  In July 2013, he underwent a VA examination for hearing loss.  At the audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
50
LEFT
15
30
30
50
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  These results show a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2014).

The VA examiner opined that it was less likely than not that the hearing loss was etiologically related to the Veteran's military service because there was no hearing loss in either ear by VA standards at the time of his separation from service.  

At the Board's request, a VA otolaryngologist reviewed the Veteran's claim file and provided an opinion in October 2016.  The otolaryngologist noted that the Veteran had very mild sensorineural hearing loss at separation and acknowledged that the October 2010 audiology report and July 2013 VA examination showed that the Veteran's hearing loss had worsened over that time, consistent with noise-induced hearing loss. 

In response to the Board's questions, the otolaryngologist stated that it was possible that the noise the Veteran was exposed to on the flight line contributed to the mild hearing loss he displayed in his separation examination.  She found it unlikely, however, that the current hearing loss disability was related to military service.  According to the otolaryngologist, 

There is no evidence to suggest that delayed or latent onset of hearing loss exists.  The patient had a very mild hearing loss in 1975.  After this time, the patient was employed in at least two occupations that also very likely exposed him to loud noise. 

She went on to say that the hearing loss identified on audiograms after 2010 was "most likely due to continued environmental noise exposure and possibly presbycusis."  

In response, the Veteran submitted a statement he wrote in April 2017.  He reiterated that he had been exposed to a lot of noise while serving in the Air Force around jet engines.  He contended that the hearing examination at service separation could have been wrong and that because his hearing loss was initially identified in service, service connection should be granted.

Under the provisions of 38 C.F.R. § 3.303(b), if a chronic disease is shown in service; subsequent manifestations of the same chronic disease at any later date, no matter how remote, will be service connected.  The otolaryngologist's opinion is to the effect that sensorineural hearing loss was identified on the examination for separation from service.  Hence, the subsequent manifestations of that disease during the current appeal period are service connected.  The appeal is; therefore, granted.


B.  Lower Back Disability

The Veteran has a current diagnosis of lumbar strain, degenerative changes of the spine, and a herniated disc.  He has reported that he was injured during military service on multiple occasions.  In one instance, he was rearranging furniture in the barracks when he lifted something that was too heavy and hurt his back.  See Decision Review Officer Hearing, January 12, 2010.  He also reported that, during service, he slipped and fell in the shower and landed on his back, injuring himself.  See VA Examination, March 24, 2010.  Service treatment records show he was treated for chronic low back pain for several months prior to his separation from service, beginning in October 1974.  A back condition was not noted on his March 1975 separation examination. 

After service, available records first show treatment for low back pain in September 1989, when the Veteran slipped off a roof.  He continued to seek treatment for low back pain throughout the 1990s.  He was involved in a bus accident in December 2004 and reinjured his back.  In September 2006, he slipped and fell in a movie theater and sought treatment once again for low back pain.  X-rays at this time revealed degenerative changes and those changes were confirmed in a September 2007 MRI.  The Veteran was involved in another motor vehicle accident in May 2009.  He filed a workers' compensation claim after injuring his back at work in July 2010. 

Although there is no medical evidence available prior to 1989, the Veteran contends that he has continually experienced low back pain since his separation from service.  He has acknowledged his post-service injuries and claims that they have exacerbated the back condition that was noted in service.  The Board notes that the Veteran, as a layperson, is not competent to make a diagnosis that would require medical expertise, but is competent to identify symptoms he experienced, such as pain.  

Given the Veteran's history, the question at issue is whether the current back disability is related to the injuries incurred in service, or is the result of post-service injuries.  The Veteran underwent a VA examination in March 2010 and the examiner determined that he could not provide a nexus opinion without resorting to speculation.  Subsequent attempts by the RO to gain clarification of the March 2010 examiner's opinion resulted in vague statements that conflicted with evidence of record and did not account for the Veteran's lay statements.  As a result, the Board sought an outside medical opinion from an orthopedist. 

The orthopedist reviewed the Veteran's claim file and provided responses to questions asked by the Board.  The orthopedist stated that the degenerative changes of the spine noted in 2006 and 2007 do constitute arthritis.  He also responded that, accepting as true the Veteran's lay statements regarding a continuity of low back pain since service, it is at least as likely as not that current low back disability is related to service.  The orthopedist noted, however, that the injuries post-service would have caused their own disabilities, making it difficult to determine the extent to which the Veteran's current back disabilities were a result of service.  

The orthopedist also responded that there were medically significant reasons for rejecting the Veteran's reports regarding a continuity of symptomatology.  For one, he noted that all people have back pain from time to time and that it can be affected by various levels of activity.  As the Veteran experienced injuries to his back, it would increase the frequency and extent of back pain, independent of back pain he experienced in service.  Secondly, the Veteran did not report back pain at separation, despite the fact that he had reported back pain on several occasions during service.  Finally, there was evidence to show that the Veteran engaged in activities post-service, before his 1989 accident-e.g., climbing on a roof, driving a car, working-that would have been likely to cause pain to an injured back, yet he did not seek treatment.  As the orthopedist stated, "to have pain and do nothing about it does not make sense." 

The orthopedist's report provides evidence both in favor of and against a nexus between the Veteran's current disability and his in-service injuries.  The Board finds that this evidence is in relative equipoise.  Therefore, resolving reasonable doubt in the Veteran's favor, the claim of entitlement to service connection for a low back disability is granted. 

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for a low back disability is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


